NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: ALLANA BARONI,                           No.    17-55554

             Debtor.                            D.C. No. 2:16-cv-07226-PA
______________________________

RICHARD LAWRENCE ANTOGNINI;                     MEMORANDUM*
MICHAEL S. RILEY, Esquire,

                Appellants,

 v.

GREEN TREE SERVICING LLC; et al.,

                Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                              Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Richard Lawrence Antognini and Michael S. Riley, counsel for the chapter 7



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
debtor, appeal from the district court’s judgment affirming the bankruptcy court’s

imposition of sanctions under Federal Rule of Bankruptcy Procedure 9011. We

have jurisdiction under 28 U.S.C. §§ 158(d) and 1291. We review de novo the

district court’s decision on appeal from the bankruptcy court and apply the same

standards of review applied by the district court. Motor Vehicle Cas. Co. v. Thorpe

Insulation Co. (In re Thorpe Insulation Co.), 677 F.3d 869, 879 (9th Cir. 2012).

We review for an abuse of discretion a bankruptcy court’s award of sanctions.

Miller v. Cardinale (In re DeVille), 361 F.3d 539, 547 (9th Cir. 2004). We affirm.

      The bankruptcy court did not abuse its discretion by imposing sanctions on

counsel for filing a frivolous motion for reconsideration under Federal Rule of

Bankruptcy Procedure 9024. See Fed. R. Bankr. P. 9011(b); Townsend v. Holman

Consulting Corp., 929 F.2d 1358, 1362, 1367 (9th Cir. 1991) (en banc) (sanctions

for a motion for reconsideration may appropriately be imposed on the signer of a

paper “if either a) the paper is filed for an improper purpose, or b) the paper is

‘frivolous’”); see also In re DeVille, 361 F.3d at 551-52 (under Rule 9011,

adequate notice and an opportunity to be heard is all the process required).

Contrary to appellants’ contention, Rule 9011(d)’s inapplicability to discovery

does not preclude sanctions for the filing of a motion for reconsideration under

                                           2                                    17-55554
Rule 9024.

      We reject as unsupported by the record appellants’ contention that the

bankruptcy court did not comply with the requirements of Rule 9011(c)(3).

      AFFIRMED.




                                        3                                      17-55554